William Roman filed his bill in the Garrard Circuit Court, to set aside a sale of a slave, made by Farrow to Woods, and subject her to the'satisfaction of a demand due from Farrow to complainant. A decree was made to that effect by the Circuit Court, and on the case being brought to this Court, that decree was, at the last term of this Court, affirmed, and in drawing out the mandate of this Court, the Clerk improperly so worded the mandate, as to require the Circuit Court to decree ten per cent, against Woods, on the amount of Roman’s demand against Farrow, to the payment of which the slave had been declared to'be subject.
At the Fall Term, 1844, the counsel of Woods moved the Court to correct the mandate made in the cause at the Spring Term, 1844. The Court accordingly determined, that upon the affirmance of such a decree, damages should not be decreed, and directed the correction of the order and mandate of the Spring Term, 1844, as moved — it being a clerical misprison amendable. — Reporter.